Title: To James Madison from James Sullivan, 8 October 1804
From: Sullivan, James
To: Madison, James


Sir
Boston 8th October 1804
I do not know whether an apology is necessary for giving you this trouble. Under one form of government the people are the property of the ruler in another the ruler is the property of the people.
I did not see the secretary of war as he returned through Boston because I was in the country. I heard of him, and I heard that he felt like a Soldier on the apparent dispute with Spain. This gratified many who are by no means his friends. I assume the right to express to you an idea on a subject wherein I realize so great an interest. A war with spain would, in my opinion, effect what the enemies of the present administration most ardently wish for. The weight and influence of that party would be against every measure, while the people of the northern states would act with great reluctance on a war, the object of which is so remote from them. Every instance of ill success would be magnified, and perhaps the temper suited to a division of the nation be created. I ardently wish that the controversy may be settled, even at any disadvantage rather than by hostilities. Could the Country of Louisania [sic] west of the river be ceded to Spain and our Sovereignty by the same treaty be extended over the floridas, I should contemplate my country from the Saint Croix to the Missisipi with great delight. I am with Sentiments of great respect your humble Servant
Ja Sullivan
